Citation Nr: 0828153	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  05-00 390	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for hearing loss of the 
right ear. 

3.  Entitlement to an increased rating for low back strain, 
currently evaluated as 40 percent disabling.

4.  Entitlement to an increased rating for arthritis of the 
thoracic spine, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased (compensable) rating for 
hearing loss of the left ear. 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from March 1940 to June 1945 
and from April 1946 to February 1961.  His awards and 
decorations include the Silver Star and three Bronze Stars.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision of the 
Pittsburgh, Pennsylvania regional office (RO) of the 
Department of Veterans Affairs (VA).  

A motion to advance the veteran's appeal on the docket was 
received in July 2008 and was granted in August 2008.  

In the July 2008 Informal Hearing Presentation, the veteran's 
representative raised for the first time the issue of 
entitlement to a total rating based on individual 
unemployability (TDIU).  This issue has not been addressed by 
the RO, and is referred to them for appropriate action. 

This issue of entitlement to a compensable evaluation for 
hearing loss of the left ear will be addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.



FINDINGS OF FACT

1.  The veteran has current left shoulder strain, which is 
the result of left shoulder injury in service.  

2.  The veteran has a current right ear hearing loss, which 
is the result of acoustic trauma in service.  

3.  The veteran's low back syndrome is productive of severe 
limitation of motion with a combined range of motion of 115 
degrees, but is not productive of incapacitating episodes, 
neurological manifestations or ankylosis.  

6.  The veteran's arthritis of the thoracic spine is 
productive of severe limitation of motion without evidence of 
ankylosis. 



CONCLUSIONS OF LAW

1.  The veteran's left shoulder disability was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107(b) 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  

2.  The veteran's hearing loss of the right ear was incurred 
in active service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 
5107(b); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2007).  

3.  The criteria for an evaluation in excess of 40 percent 
for low back strain have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.71a, Codes 5289, 5292, 
5293 (2003); 38 C.F.R. §§ 4.7, 4.40, 4.59, 4.71a, Code 5243 
(2007).  

4.  The criteria for an evaluation in excess of 10 percent 
for arthritis of the thoracic spine have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, 
Code 5288, 5291 (2002); 38 C.F.R. §§ 4.7, 4.40, 4.59, 4.71a, 
Code 5242 (2007). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Given the Board's grants of service connection for left 
shoulder and right ear hearing loss disabilities, further 
notice or assistance is not required to substantiate those 
claims.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As for the veteran's claims for increased evaluations for his 
low back and thoracic spine disabilities, proper VCAA notice 
must inform the veteran of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. 
§ 3.159(b)(1) (2007).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a veteran 
submit any evidence in his or her possession that might 
substantiate the claim.  73 Fed. Reg. 23353 (Apr. 30, 2008).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The Court has further elaborated that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the veteran that, to substantiate a 
claim, the veteran must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peak, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.  

In this case, the RO provided VCAA notice by letter dated in 
March 2004.  The notice told the veteran that to substantiate 
the claims for increase there must be evidence that the 
disabilities had worsened.  The veteran was also told that VA 
would obtain service records, VA records, and records from 
other Federal agencies, and that with his authorization VA 
would obtain private medical records on his behalf or he 
could submit the records.  The veteran was informed of what 
evidence or information he was responsible for providing.  
Because service connection has been established, the second 
and third notice elements outlined in Pelegrini have been 
substantiated.  The VCAA letter also told the veteran to send 
relevant evidence in his possession.

Veteran status is also substantiated as is service 
connection.  Hence, further notice on the first three Dingess 
elements was not required.

The veteran did not receive the detailed VCAA notice 
regarding ratings and effective dates as required by Dingess 
and Vazquez-Flores.  Any VCAA notice error will be presumed 
prejudicial unless VA can show that the error did not affect 
the essential fairness of the adjudication and persuade the 
Court that the purpose of the notice was not frustrated, for 
example by demonstrating "(1) that any defect was cured by 
actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law." Sanders v. Nicholson, 487 
F.3d 881, 888-9 (Fed. Cir. 2007), George-Harvey v. Nicholson, 
21 Vet. App. 334, 339 (2007).

A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect. See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984). Such an 
error affects the essential fairness of the adjudication. 
Id.; see Parker v. Brown, 9 Vet. App. 476 (1996); see also 
Intercargo Ins. Co. v. United States, 83 F.3d 391 
(Fed.Cir.1996).  Accordingly, if the error does not affect 
the "essential fairness" of the adjudication by preventing a 
claimant's meaningful participation in the adjudication of 
the claim, then it is not prejudicial.  McDonough, supra; 
Overton v. Nicholson, 20 Vet. App. 427, 435-7 (2006). 

The veteran has received numerous rating decisions and 
communications from the RO over the decades since 1945.  
These communications were received prior to the current claim 
and should have served to tell a reasonable person how VA 
establishes ratings and effective dates.  

The March 2004 VCAA letter told the veteran that relevant 
records could include statements from former or current 
employers.  This discussion should have served to put the 
veteran on notice that the effects of the disabilities on 
work could substantiate the claim.  The submitted a November 
2003 statement in which he argued that he should be granted 
increased ratings because of the impact of the disabilities 
on daily life.  He thereby showed actual knowledge that he 
could substantiate his claims with evidence of the 
disabilities on daily activities.  This placed the veteran on 
notice that the effects of his disabilities on his 
employability and his daily life would be relevant to his 
claim.  This information was provided to the veteran prior to 
the initial adjudication of his claims.  

Although the veteran has not been provided with a 
notification letter containing specific information regarding 
the measurements required to prevail in his claims, the Board 
notes that this information was contained in the reasons and 
bases portion of the June 2004 rating decision and the 
December 2004 statement of the case (SOC).  The SOC could not 
provide VCAA compliant notice.  Mayfield.  It did, however, 
put him on notice of what was required.  He had a meaningful 
opportunity to participate in the adjudication of the claim 
after the notice was provided.  In this regard, he provided 
argument with regard to his claim after receiving the notice.  
Hence he had a meaningful opportunity to participate in the 
adjudication of his claim and was not prejudiced.  

The Board concludes that while the veteran may not have 
received timely notification of the exact measurement 
required for increased evaluations, he is aware that the more 
his limitation of motion is impaired, the higher the 
evaluation that will be assigned.  Therefore, the Board finds 
that the duty to notify the veteran in his claim for 
increased evaluations has been met.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  In this regard, the veteran was 
afforded VA examinations of his disabilities in March 2004.  
Records have been obtained from the only private treatment 
source that has been identified, and there is no indication 
that the veteran is in receipt of ongoing VA treatment.  The 
veteran has cancelled a hearing before a hearing officer that 
was scheduled at the RO.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
the Board concludes that the duty to assist provisions of the 
VCAA have been met. 

Service Connection

The veteran contends that he has a left shoulder disability 
and right ear hearing loss as a result of active service.  He 
notes that he is a combat veteran, and argues that both of 
these disabilities were the result of grenade explosions and 
artillery fire during service.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

In the case of any veteran who engaged in combat with the 
enemy during active service, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The record indicates that the veteran participated in combat 
during World War II.  He is the recipient of the Silver Star 
and three Bronze Stars.  His June 1945 Separation Record 
states that the veteran supervised a rifle unit in firing 
rifles to destroy the enemy, and further notes that he was 
proficient in the use of many weapons.  Therefore, the Board 
finds that the veteran is entitled to the combat presumption 
outlined in 38 U.S.C.A. § 1154.  

Left Shoulder Disability

The service treatment records are negative for an injury to 
the left shoulder during World War II service.  However, the 
veteran was seen for severe pain in the left shoulder in June 
1958.  This had been relieved by a hot bath and rest.  The 
note suggested that the veteran had experienced left shoulder 
pain 10 years previously.  

The post service medical records do not show treatment for a 
left shoulder disability until many years after service.  

In an August 2003 statement, A.M. reported that he and the 
veteran had been senior noncommissioned officers in the same 
platoon in February 1945.  He related an incident in which 
the platoon had been shelled by "friendly fire".  The veteran 
had stated to A.M. that he had been lifted up and thrown into 
some trees by the force of the explosions, and that he had 
sustained several injuries at that time.  

The veteran was afforded a VA examination in March 2004.  He 
described the incident to the examiner in which his platoon 
had been shelled in early 1945 by both friendly fire and 
enemy fire.  The veteran said that he had been thrown into 
some trees by the explosions, and that he had experienced 
pain in his shoulders ever since that time.  

On examination, there was slight guarding of the shoulders, 
which was increased with repetitive motion.  There was no 
swelling, tenderness, or discoloration.  An X-ray study 
revealed minimal degenerative changes, and testing by a 
physical therapist showed a decrease in the range of motion.  
The diagnosis was chronic sprain of both shoulders.  The 
examiner stated that it was as likely as not that the 
veteran's shoulder disabilities were the result of being 
blown into the trees by the artillery fire.  

The veteran's report of an injury to his shoulder during an 
artillery bombardment is consistent with the circumstances 
and duties of his combat service.  Under the provisions of 
38 U.S.C.A. § 1154(b), the injury is presumed to have 
occurred.  The March 2004 VA examination has diagnosed 
chronic sprain of the shoulder; hence, a current disability 
is demonstrated.  Finally, the March 2004 examiner has stated 
that it is as likely as not that the current left shoulder 
disability is the result of the injury sustained during 
service.  This opinion is uncontroverted by any other medical 
opinion.  Therefore, all elements necessary for service 
connection are established.  Entitlement to service 
connection for chronic sprain of the left shoulder is 
warranted.  

Hearing Loss of the Right Ear

The veteran argues that he has developed hearing loss of the 
right ear as a result of the same injury which caused the 
service connected hearing loss of the left ear.  He sustained 
this injury when a grenade exploded near his head, and when 
he was exposed to an artillery bombardment.  

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides that service connection for impaired hearing 
shall not be established when hearing status meets pure tone 
and speech recognition criteria.  Hearing status will be 
considered a disability for the purposes of service 
connection when the auditory thresholds in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  The United 
States Court of Veterans Appeals (Court) has indicated that 
the threshold for normal hearing is between 0 and 20 decibels 
and that higher thresholds show some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

The service treatment records are negative for evidence of a 
right ear hearing loss.  The December 1960 retirement 
examination showed that the veteran had auditory thresholds 
of zero decibels at all frequencies for the right ear.  
However, November 1956 records note that the veteran had 
sustained a sonic injury to his left ear during the war.  

Post service medical records include a VA hearing examination 
dated April 1973.  This examination showed that the veteran 
had an auditory threshold of 45 decibels at 4000 Hertz, which 
meets the requirements of a hearing loss disability outlined 
in 38 C.F.R. § 3.385.  

In a November 1993 VA hearing examination, the veteran 
reported a hearing impairment dating from 1943, which was 
slightly worse in his left ear.  He attributed the hearing 
problem to explosions and excessive noise experienced in the 
military.  This examination showed that the veteran had an 
auditory threshold of 65 decibels at 4000 Hertz, which meets 
the requirements of a hearing loss disability outlined in 
38 C.F.R. § 3.385.  

Statements from fellow service members submitted in support 
of the veteran's claim dated August 2003, September 2003, and 
November 2003 confirm that the veteran was exposed to a close 
range grenade explosion as well as an artillery bombardment 
during combat in World War II.  

The veteran was afforded a VA hearing examination in March 
2004.  The right ear had auditory thresholds of 20, 30, 45, 
50, and 75 decibels at the frequencies of 500, 1000, 2000, 
3000, and 4000 Hertz, respectively.  Speech recognition was 
82 percent.  The examiner reviewed the claims folder.  He 
also obtained a history from the veteran that included 
exposure to a grenade explosion approximately three feet from 
his head, and being caught in an artillery barrage.  The 
diagnosis was sensorineural hearing loss.  The examiner 
opined that it was as likely as not that the veteran's 
hearing loss was the result of the explosions in service.  

The veteran's report of acoustic trauma from a grenade 
explosion and an artillery barrage is consistent with the 
circumstances and duties of his combat service.  The 
occurrence of the acoustic trauma is presumed.  38 U.S.C.A. 
§ 1154(b).  The post service medical records document a 
hearing loss disability as defined by 38 C.F.R. § 3.385 since 
at least 1973.  Finally, the only medical opinion of record 
was expressed by the March 2004 examiner, who opined that the 
current hearing loss was the result of the acoustic trauma 
sustained during service.  Entitlement to service connection 
for hearing loss of the right ear is established.  

Increased Evaluations

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The record shows that entitlement to service connection for 
low back syndrome and arthritis of the thoracic spine was 
established in an August 1963 rating decision.  A zero 
percent evaluation was assigned to each of these 
disabilities.  The evaluation for the low back syndrome was 
increased to 20 percent in a September 1994 rating decision, 
effective from September 1993.  The evaluation for the 
thoracic spine disability was also increased to the current 
10 percent level at that time.  A June 1998 rating decision 
increased the evaluation for the low back syndrome to the 
current 40 percent evaluation, also effective from September 
1993.  

The veteran's claim has been recognized as being filed in 
July 2003.  During the pendency of the veteran's appeal, a 
revised rating schedule for disabilities of the spine became 
effective on September 26, 2003.  See 68 Fed. Reg. 51454-
51458 (August 27, 2003) (Codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243).

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7- 
03, 69 Fed. Reg. 25,179 (November 19, 2003), citing Landgraf 
v. USI Film Products, 511 U.S. 244 (1994).  In increased 
rating cases such as this one, where the rating criteria is 
amended during the course of the appeal, the Board considers 
both the former and the current schedular criteria because, 
should an increased rating be warranted under the revised 
criteria, that award may not be made effective before the 
effective date of the change.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991) (holding that, where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to appellant 
should and will apply unless Congress provides otherwise or 
permits the Secretary to do otherwise)); see also VAOPGCPREC 
7-2003; VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (April 10, 
2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 
(2007).  

The veteran was provided with the criteria for the new 
regulations in the reasons and bases section of the December 
2004 Statement of the Case.  Thus, there is no prejudice to 
the veteran in considering the old and new rating criteria in 
this decision.  See Bernard v Brown, 4 Vet. App. 384, 393-
394(1993).

In this case, the veteran's low back syndrome was evaluated 
by analogy to the rating code for intervertebral disc 
syndrome prior to September 2003.  Under the version of the 
rating code in effect at the time of the claim for increase, 
intervertebral disc syndrome (preoperative or postoperative) 
was evaluated either on the total duration of incapacitating 
episodes over the past 12 months under DC 5293, or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

For intervertebral disc syndrome manifested by incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent evaluation is warranted; 
with incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months, a 40 percent evaluation is warranted; and with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent evaluation is warranted.  38 C.F.R. § 4.71a, 
Code 5293 (2002). 

Note 1 of that Diagnostic Code provides that, for purposes of 
evaluations under DC 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  

The veteran was already in receipt of the highest evaluations 
available under the old rating codes for lumbosacral strain 
and limitation of the lumbar spine when he submitted his 
current claim.  See 38 C.F.R. § 4.71a, Codes 5292, 5295 
(2003).  Therefore, in order to receive a higher evaluation 
under the old criteria without using the formula for 
incapacitating episodes, the veteran must have unfavorable 
ankylosis of the lumbar spine under 38 C.F.R. § 4.71a, Code 
5289, or a combination of orthopedic and neurological 
manifestations that would result in a 50 percent evaluation 
or higher when combined under 38 C.F.R. § 4.25.  

Effective on September 26, 2003, Code 5293 was renumbered and 
revised at 38 C.F.R. § 4.71a, DC 5243.  Under this Diagnostic 
Code, intervertebral disc syndrome is to be evaluated either 
under the new general rating formula for diseases and 
injuries of the spine or under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes, which became effective on September 23, 2002.

Under the new general rating criteria for disabilities of the 
spine, a 10 percent evaluation is warranted for disability of 
the thoracolumbar spine when there is forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

A 20 percent evaluation is warranted for disability of the 
thoracolumbar spine when there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

An evaluation higher of 30 percent is not warranted under the 
new criteria unless there is forward flexion of the 
thoracolumbar spine to 30 degrees or less.  An evaluation of 
40 or greater requires favorable or unfavorable ankylosis.  
Unfavorable ankylosis of the entire thoracolumbar spine is 
evaluated as 50 percent disabling, and unfavorable ankylosis 
of the entire spine is evaluated as 100 percent disabling.

For the veteran's arthritis of the thoracic spine, under the 
old criteria traumatic arthritis was to be evaluated as 
degenerative arthritis under 38 C.F.R. § 4.71a, Code 5010.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Code 5003.  

Severe and moderate limitation of motion of the dorsal 
(thoracic) spine was evaluated as 10 percent disabling.  
Slight limitation of motion was evaluated as zero percent 
disabling.  38 C.F.R. § 4.71a, Code 5291 (2003).  

Under the current rating criteria, arthritis of the thoracic 
spine is evaluated under the general rating formula for 
diseases and injuries of the spine outlined above.  The 
entire thoracolumbar spine, including the lumbar spine and 
thoracic spine are evaluated together.  38 C.F.R. § 4.71a, 
Code 5242 (2007). 

Under both the old and new criteria, there are other factors 
which must be considered in addition to those contained in 
the applicable rating code.  For disabilities evaluated on 
the basis of limitation of motion, VA is required to apply 
the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to 
functional impairment.  The Court has instructed that in 
applying these regulations VA should obtain examinations in 
which the examiner determined whether the disability was 
manifested by weakened movement, excess fatigability, 
incoordination, or pain.  Such inquiry is not to be limited 
to muscles or nerves.  These determinations are, if feasible, 
be expressed in terms of the degree of additional range-of-
motion loss due to any weakened movement, excess 
fatigability, incoordination, flareups, or pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  These provisions are not, 
however, for consideration where, as in this case, the 
veteran is in receipt of the highest rating based on 
limitation of motion and a higher rating requires ankylosis.  
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

The evidence includes VA treatment records dated August 2003 
which show that the veteran was seen for evaluation of his 
chronic medical problems, including intermittent pain to his 
low back.  He described the pain as a 6 to 7 on a scale of 
10.  The veteran said that walking helped his condition.  The 
veteran denied radiation of pain, numbness, tingling, and 
weakness.

The veteran was afforded a VA orthopedic examination in March 
2004.  The claims folder was reviewed.  The veteran reported 
severe low back pain at times.  He would use a walker around 
the house when the pain was severe, and he used a cane 
outside of the home.  The veteran had been retired since 
1984, but he stated that it interfered with activities such 
as lifting, pushing, pulling, and carrying.  He reported 
flare-ups in his low back and thoracic spine approximately 
once a week, precipitated by bending, carrying, and lifting.  
This resulted in about 20 percent reduction in the range of 
motion.  Pain was the major limiting factor, and repetitive 
motion caused more pain.  He could walk about 200 feet before 
experiencing increased pain.  The veteran denied any 
associated dizziness, numbness, or weakness.  He also denied 
any usual unsteadiness but did need the walker when pain was 
severe.  

On examination, the veteran had spasm of the thoracic and 
lumbar regions.  There was guarding of motion on movement of 
the spine.  There were no obvious deformities and no 
tenderness.  Posture and gait were normal, as was the 
position of the head.  The neurologic examination revealed 
5/5 strength throughout.  Sensory tests were normal, as were 
deep tendon reflexes.  An X-ray study showed osteoporosis and 
degenerative changes.  The range of motion was 75 degrees of 
forward flexion, 15 degrees of extension, 5 degrees of right 
rotation, 10 degrees of left rotation, 5 degrees of right 
side bend, and 5 degrees of left side bend.  The diagnoses 
included chronic sprain of the thoracic and lumbar spine.  

The Board finds that entitlement to an evaluation in excess 
of 40 percent is not demonstrated for the veteran's low back 
syndrome under either the old or new rating codes.

Under the rating code in effect at the time of the veteran's 
claim, a 60 percent evaluation was warranted using the 
formula for incapacitating episodes if there were 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  However, this does not 
provide a basis for a higher evaluation, as there is no 
evidence that the veteran has experienced any incapacitating 
episodes of any duration.  38 C.F.R. § 4.71a, Code 5293 
(2003). 

In the alternative, the orthopedic manifestations and 
neurological manifestations could be combined under 38 C.F.R. 
§ 4.25.  However, the March 2004 VA examination found the 
neurological testing was normal.  The veteran was already in 
receipt of the highest evaluation available for limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, Code 5292.  
Furthermore, the March 2004 examination was negative for 
ankylosis.  The veteran reportedly had increased pain and 
limitation of function on repetitive motion, but as the 
veteran is already in receipt of the highest evaluation 
possible for orthopedic manifestations without ankylosis, his 
functional limitation due to pain has already been 
contemplated, and this does not provided a basis for a higher 
rating.  38 C.F.R. §§ 4.40, 4.59, 4.71a, Codes 5289, 5292.  

Therefore, the Board finds that in the absence of evidence of 
neurological symptoms, ankylosis, or incapacitating episodes, 
the rating code in effect at the time of the veteran's claim 
does not provide a basis for an evaluation in excess of 40 
percent for his low back syndrome.  38 C.F.R. § 4.71a, Code 
5293 (2003).  

The Board also finds that the rating code currently in effect 
does not provide a basis for an evaluation greater than 40 
percent.  The formula for incapacitating episodes remains 
unchanged from the old rating criteria, and as there is no 
evidence that the veteran experiences incapacitating episodes 
this does not provide a basis for a higher evaluation.  

The Board has also considered an increased evaluation under 
the general rating formula for diseases and injuries of the 
spine.  However, ankylosis must be present for a higher 
evaluation under this formula, and no ankylosis was found on 
the March 2004 VA examination.  Finally, the Board has 
considered entitlement to evaluations for neurological 
impairment.  However, as previously noted, the March 2004 VA 
examination had normal neurological findings.  The Board must 
conclude that the new rating criteria do not provide a basis 
for an evaluation in excess of 40 percent for the veteran's 
low back syndrome.  As neither the old rating criteria nor 
the new rating criteria provide a basis for a higher 
evaluation, entitlement to an increased rating is not 
warranted. 

The Board further finds that entitlement to an evaluation in 
excess of 10 percent for the veteran's arthritis of the 
thoracic spine is not demonstrated under either the old or 
new criteria.  Under the old criteria, the veteran was 
already in receipt of the highest evaluation possible under 
the rating code for limitation of motion of the thoracic 
spine.  38 C.F.R. § 4.71a, Code 5291 (2003).  Higher 
evaluations were available for ankylosis of the thoracic 
spine, but ankylosis was not shown on the March 2004 VA 
examination.  38 C.F.R. § 4.71a, Code 5288.  

Under the new criteria, the lumbar spine and the thoracic 
spine are no longer evaluated separately.  Instead, the range 
of motion for the entire thoracolumbar spine is evaluated 
under the general rating formula for diseases and injuries of 
the spine.  Entitlement to an increased evaluation under this 
formula was considered in the evaluation of the veteran's low 
back syndrome.  The same criteria may not now be used to 
evaluate his arthritis of the thoracic spine.  38 C.F.R. 
§ 4.14.  The Board concludes that entitlement to an 
evaluation greater than 10 percent for arthritis of the 
thoracic spine is not warranted.  38 C.F.R. § 4.71a, Code 
5242.  






ORDER

Entitlement to service connection for a left shoulder 
disability is granted. 

Entitlement to service connection for hearing loss of the 
right ear is granted. 

Entitlement to an evaluation in excess of 40 percent for low 
back strain is denied. 

Entitlement to an evaluation in excess of 10 percent for 
arthritis of the thoracic spine is denied. 


REMAND

Entitlement to service connection for hearing loss of the 
right ear has now been established, with the result that the 
veteran now has service connection for bilateral hearing loss 
and the left and right ear hearing loss are evaluated 
together.  38 C.F.R. § 4.85 (2007).

The RO has not had an opportunity to assign an evaluation for 
the veteran's hearing loss of the right ear, and it would be 
a denial of due process for the Board to assign an evaluation 
in the first instance.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  The hearing loss of the right ear will impact the 
evaluation for hearing loss of the left ear.  See 38 C.F.R. 
§§ 4.85, 4.86, 4.87.  Issues which are inextricably 
intertwined must be considered together.  Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, the 
veteran's claim for entitlement to an increased evaluation 
for hearing loss of the left ear must deferred, and is 
remanded to the RO.  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
should assign an initial evaluation for 
bilateral hearing loss. 

2.  If any benefit sought on appeal, for 
which an appeal has been perfected, 
remains denied, issue a supplemental 
statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


